Citation Nr: 0301112	
Decision Date: 01/21/03    Archive Date: 02/04/03

DOCKET NO.  99-22 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1. Entitlement to service connection for lupus 
erythematosus, systemic.

2. Entitlement to an effective date earlier than January 8, 
1996 for the award of a 100 percent rating for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from September 
1969 to May 1971.

This matter comes to the Board of Veterans' Appeals 
(Board) from May and December 1999 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  The Board notes that the May 
1999 rating decision, in addition to denying service 
connection for systemic lupus erythematosus, denied an 
increased rating for the veteran's service-connected post-
traumatic stress disorder (PTSD), in excess of 50 percent.  
Thereafter, in December 1999, the RO awarded a 100 percent 
disability evaluation for PTSD, effective from January 8, 
1999, which represents a full grant of the benefits sought 
on appeal as to his claim for an increased rating.  
However, the veteran then appealed the effective date of 
the total disability rating, which is one of the issues 
now before the Board.


FINDINGS OF FACT

1. The competent and objective medical evidence of record 
fails to demonstrate that the veteran currently has 
lupus erythematosus, systemic.

2. An unappealed June 1984 rating decision denied service 
connection for a nervous disorder; that RO determination 
was final under law.

3. In February 1991, the veteran filed a request to reopen 
his claim of entitlement to service connection for a 
psychiatric disorder, including PTSD; in June 1991 the 
RO denied that claim, and the veteran perfected an 
appeal.

4. In May 1992, the Board remanded the veteran's claim for 
additional development and, in a June 1995 decision, the 
Board reopened the veteran's claim and remanded it for 
additional development.  In March 1997, the Board 
remanded the veteran's claim for further development.  
In April 1999, service connection for PTSD was granted 
by the RO, and the veteran was assigned a 50 percent 
disability rating, effective from February 11, 1993.

5. On May 24, 1999, the RO received the veteran's notice of 
disagreement regarding the initial assignment of the 50 
percent disability evaluation.  A December 1999 rating 
decision granted an increase to a 100 percent rating for 
PTSD, effective from January 8, 1996.


CONCLUSIONS OF LAW

1. Service connection for lupus erythematosus, systemic, is 
not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5106, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2002).

2. The criteria for an effective date for a 100 percent 
rating for post-traumatic stress disorder, prior to 
January 8, 1996, have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5106, 5107, 5110 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - Veterans Claims Assistance Act

The appellant has requested service connection for 
systemic lupus erythematosus, and an earlier effective 
date for the award of his 100 percent disability rating 
for PTSD.  Before addressing these issues, the Board notes 
that, in November 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-175 (2000) (now codified at 38 U.S.C. §§ 5100-
5103A, 5106-7 (West Supp. 2002)), which substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
The new statute revised the former section 5107(a) of 
title 38, United States Code, to eliminate the requirement 
that a claimant must come forward first with evidence to 
well ground a claim before the Secretary of Veterans 
Affairs is obligated to assist the claimant in developing 
the facts pertinent to the claim.

Judicial case law is inconsistent as to whether the new 
law is to be given retroactive effect.  The U.S. Court of 
Appeals for Veterans Claims has held that the entire VCAA 
potentially affects claims pending on or filed after the 
date of enactment (as well as certain claims that were 
finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 14 
Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  That analysis would include cases that 
had been decided by the Board before the VCAA, but were 
pending in Court at the time of its enactment.  However, 
the U.S. Court of Appeals for the Federal Circuit has 
recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 
3(a) of the VCAA (covering duty-to-notify and duty-to-
assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct"); see also Stephens v. Principi, 16 Vet. App. 191 
(2002) (per curiam) (holding that a remand for the Board 
to consider the matters on appeal in light of the VCAA 
sections codified at sections 5102, 5103 and 5103A is not 
required).  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated 
that it was not deciding that question at this time.  In 
this regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 
27, 2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received 
by VA on or after November 9, 2000, the VCAA's enactment 
date, as well as to any claim filed before that date but 
not decided by VA as of that date."  66 Fed. Reg. 45,629 
(Aug. 29, 2001).  Precedent opinions of the chief legal 
officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991 & Supp. 2002).  Therefore, for purposes 
of the present case, the Board will assume that the VCAA 
is applicable to claims or appeals pending before the RO 
or the Board on the date of its enactment.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  The intended 
effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress 
regarding the timing and scope of assistance VA will 
provide a claimant who files a substantially complete 
application for VA benefits.  These new regulations also 
provide guidelines regarding VA's duties to notify 
claimants of necessary information or evidence and to 
assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of 
the date of enactment of the VCAA, interpret and implement 
the mandates of the statute, "and do not provide any 
rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.

For the reasons discussed below, the Board finds that the 
requirements of the VCAA and the implementing regulations, 
to the extent they are applicable, have been satisfied in 
this matter.  We note that the appellant was advised, by 
virtue of detailed statements of the case (SOCs), and a 
supplemental statement of the case (SSOC), issued during 
the pendency of this appeal, of the pertinent law, and 
what the evidence must show in order to substantiate his 
claims.  We, therefore, believe that appropriate notice 
has been given in this case.  The Board notes, in 
addition, that a substantial body of lay and medical 
evidence was developed with respect to the appellant's 
claims, and the SOCs and SSOC issued by the RO clarified 
what evidence would be required to establish service 
connection and an earlier effective date.  The appellant 
responded to the RO's communications with additional 
evidence and argument, thus curing (or rendering harmless) 
any previous omissions.  See Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993), infra; VAOPGCPREC 16-92 (57 Fed. Reg. 
49,747 (1992)). Further, in a June 2001 letter, the RO 
advised the veteran of the Veterans Claims Assistance Act 
and the new duty-to-assist regulations and, in the April 
2002 SSOC, the RO specifically provided the new duty-to-
assist regulations codified at 38 C.F.R. § 3.159 (2002).  
A copy of that letter and SSOC were also sent to the 
veteran's accredited service representative.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting 
that VA must communicate with claimants as to the 
evidentiary development requirements of the VCAA).

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or his representative that 
any additional information or evidence is needed to 
substantiate his claim.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (now codified as amended at 38 U.S.C.A. § 5103).  
Likewise, it appears that all obtainable evidence 
identified by the appellant relative to his claims has 
been obtained and associated with the claims file, and 
that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which 
would need to be obtained for an equitable disposition of 
this appeal. 

Further, the Act also requires VA to provide a medical 
examination when such an examination is necessary to make 
a decision on the claim.  VCAA § 3(a) (codified at 38 
U.S.C. 5103A(d)).  The medical examinations obtained by VA 
in July 1999 that are described below satisfied this 
obligation.  Thus, the Board is satisfied that all 
relevant facts have been properly and sufficiently 
developed, and that the appellant will not be prejudiced 
by our proceeding to a decision on the basis of the 
evidence currently of record regarding his claims for 
service connection for systemic lupus erythematosus and an 
earlier effective date for the award of the 100 percent 
evaluation for PTSD.

Of necessity, because the RO did not have the opportunity 
to adjudicate the veteran's claims pursuant to the VCAA, 
the Board has considered the applicability of Bernard v. 
Brown, supra.  In Bernard, the Court held that, before the 
Board addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit 
evidence or argument, an opportunity to submit such 
evidence or argument, and an opportunity to address the 
question at a hearing, and whether the claimant has been 
prejudiced by any denials of those opportunities.  As 
discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification 
and development actions required by the new legislation 
appear to have been completed to the extent necessary 
under the circumstances.

Accordingly, we find that VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his 
claims, under both former law and the new VCAA, to the 
extent it is applicable.  The Board, therefore, finds that 
no useful purpose would be served in remanding this matter 
for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 
(1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  In fact, the Court 
has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc); see Stephens v. Principi, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.102 (2002); VCAA § 4, 114 Stat. 2096, 2098-99 
(codified as amended at 38 U.S.C. § 5107(b)).

II.  Service Connection

A.  Factual Background

When he was examined for induction into service in June 
1969, the veteran's skin and lympthatics were normal, 
lupus erythematosus was not reported and the veteran was 
found qualified for active service.  Service medical 
records are not referable to any manifestations, 
complaints, or diagnosis of lupus and, when examined in 
March 1971 prior to discharge, the veteran's skin and 
lymphatics were normal, and lupus was not reported.

Post service, VA and non-VA medical records and 
examination reports, dated from 1984 to 2002, are 
associated with the claims folders.  The records reflect 
the veteran's complaints of multiple joint pain, variously 
diagnosed as chronic pain syndrome and fibromyalgia.  The 
records also reflect the veteran's assertions that he has 
lupus, but are entirely negative for an objective clinical 
diagnosis of lupus erythematosus, systemic.  

An April 1984 VA examination report reflects the veteran's 
complaints of a skin rash that he associated with exposure 
to Agent Orange, nervousness, and breathing and hearing 
difficulties.  A dermatological examination report 
diagnosed tinea versicolor and a history of recurrent skin 
rashes on the arms and back.  Findings and diagnoses were 
not referable to lupus.

VA medical records dated in 1993 include radiographic 
reports dated from February to June.  X-rays of the 
veteran's chest, cervical spine, and sacroiliac joints 
were normal, and X-rays of his thoracic and lumbar spine 
showed mild degenerative changes and degenerative 
spurring.  

An April 1993 VA outpatient record indicates that there 
was no evidence of abnormal spontaneous arthritis.  A June 
1993 VA report of an electromyography (EMG) study was 
negative.  A magnetic resonance image (MRI) of the 
veteran's lumbar spine taken in June was unremarkable. 

From April to June 1993, the veteran underwent a VA Agent 
Orange Protocol examination; he complained of easy 
fatigue, a skin rash, and low back pain.  Clinical 
findings were not referable to lupus.  A June 1993 Agent 
Orange Registry letter to veteran advised that his 
physical examination had revealed chronic sun-damaged 
skin, eczema on both arms, and fibromyalgia.  Laboratory 
test results were all within normal limits, and there was 
no evidence of adverse effects due to Agent Orange 
exposure.

VA hospitalized the veteran from October to November 1993 
for treatment of complaints of pain of multiple joints, 
diagnosed as chronic pain syndrome.  Records of that 
hospitalization are not referable to lupus.

In April 1994, the veteran underwent VA audiometric, 
neurologic, and psychiatric examinations.  The findings 
are not referable to lupus.

An April 1995 administrative decision indicates that the 
Social Security Administration (SSA) found the veteran to 
be totally disabled, from March 1992, due to an anxiety-
related disorder, an affective disorder, a somatoform 
disorder, and a personality disorder.

VA outpatient records, dated from 1996 to 1997, include 
diagnoses of and treatment for chronic pain syndrome and 
fibromyalgia.

A January 1996 VA examination report reflects the 
veteran's complaints of anxiety, stress, depression, 
nightmares, flashbacks, shortness of breath, poor 
concentration and memory, insomnia, suicidal ideas, and 
lack of a job.  His medical problems included hearing loss 
and tinnitus, a skin problem, back pain and headache.  
Lupus was not mentioned in the report.

In September 1996, the veteran submitted a claim for a 
total rating based upon individual unemployability due to 
service-connected disabilities.  He said his PTSD, 
fibromyalgia, and chronic pain syndrome prevented him from 
working. 

In October 1998, the RO received the veteran's claim for 
service connection for lupus.  

VA medical records dated in March 1999 include assessments 
of fibromyalgia, PTSD, low back pain, and depressive 
disorder.

April 1999 VA medical records indicate that the veteran 
had a multitude of vague complaints, mostly of a 
gastrointestinal and psychological nature.  The veteran 
said he was diagnosed with discoid lupus, fibromyalgia, 
exposure to Agent Orange, chronic pain, PTSD, and 
depression, plus multiple gastrointestinal complaints.  
When he was in the clinic in mid-April, the record 
reflects the veteran's complaints of right upper quadrant 
pain.  The assessment was chronic right upper quadrant 
pain and probable fibromyalgia.

A June 1999 VA outpatient record demonstrates that an ANA 
blood test was negative.

In a lengthy written statement submitted in June 1999, the 
veteran said VA had examined him within a year of his 
April 1971 discharge, and a VA physician had said he had 
lupus.

In July 1999, VA afforded the veteran private 
examinations, including one performed by M.B., M.D., a 
specialist in internal medicine and rheumatology.  
According to the examination report, Dr. B. reviewed the 
veteran's medical records in the claim folders.  It was 
noted that the veteran complained of skin and lower back 
disorders that began in April 1970 in service, and said 
his lupus was due to an injury and was diagnosed by VA in 
1971 or 1972.  The veteran said that he developed a 
reddish skin rash and red circular marks on his body after 
exposure to Agent Orange.  He had the rash on different 
body parts.  He said he was diagnosed with lupus systemic 
erythematous in 1971, but Dr. B. noted that there were no 
biopsy results.  The veteran reported body pain and 
weakness since basic training, due to multiple episodes.  
On examination, the veteran had a blanching of a mildly 
erythematous rash in a shawl distribution on the front of 
his chest.  Diagnostic test results included X-rays of the 
lumbar spine that showed spondylosis, and X-rays of the 
veteran's chest that were normal.  Diagnostic test results 
of ANA, SMA-12, and sedimentation rate were all normal, 
and a hepatitis-C test was negative.  Lupus was not among 
the disorders diagnosed.  Dr. B. commented that the 
veteran had multiple complaints about multiple parts of 
his body but the examination was unremarkable except for 
diffuse pain and past electrodiagnostic studies were 
normal.  Dr. B. said "I see no evidence of lupus or 
fibromyalgia in this patient and there is nothing in his 
medical records available to me that would indicate such."

A September 1999 VA medical record indicates that the 
veteran reported constant pain all over his body from 
hepatitis C and lupus.  

In October 1999, the veteran evidently underwent further 
examination in conjunction with the Agent Orange Registry, 
for possible herbicide exposure.  The VA records indicate 
that the veteran gave a history of regional alopecia in 
service and that he was diagnosed with lupus on the basis 
of a skin rash on his neck along with the alopecia.  It 
was noted that the veteran did not provide a history of 
alopecia of the hair nor was there a history of arthritis, 
serositis, nephritis, or other complications of systemic 
lupus erythematosus.  There was no history of hypertension 
or renal disease noted.  It was noted that the veteran had 
a history of apparent fibromyalgia rheumatica and a 
history of hepatitis C antibody positivity discovered 
within the past year.  Upon examination, there was no 
evidence of an active or deforming arthritis of any large 
or small joints of the limbs.  Examination of the 
integument revealed a macular, erythematous, non-blanching 
rash on the anterior chest in a V-shaped distribution from 
the neck to the upper sternum in the anterior midline.  
The VA examiner said, "[t]here is no evidence of active 
discoid lupus erythematosus."  

In a November 1999 statement, a VA psychologist included 
lupus and fibromyalgia among the veteran's diagnosed 
disorders.

A February 2002 VA record entry reflects the veteran's 
complaints of pain and weakness.  An EMG study was 
performed but considered a non-diagnostic study.  It was 
reported that there was no electrodiagnostic evidence 
suggestive of generalized polyneuropathy, but the examiner 
was unable to rule out a right or left lumbar spine 
radiculopathy, secondary to the veteran's being unable to 
tolerate the test due to pain.


B.  Analysis

Under 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  Even if there is no record of lupus 
erythematosus, systemic, in service, its incurrence in 
service will be presumed if it was manifest to a 
compensable degree within one year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  While the 
disease need not be diagnosed within the presumptive 
period, it must be shown, by acceptable lay or medical 
evidence, that there were characteristic manifestations of 
the disease to the required degree.  Id.

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination 
of service connection requires a finding of the existence 
of a current disability and a determination of a 
relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the Court of Appeals for the Federal 
Circuit, which has stated that "a veteran seeking 
disability benefits must establish . . . the existence of 
a disability [and] a connection between the veteran's 
service and the disability."  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, 
require professional evidence.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

The veteran has contended that service connection should 
be granted for lupus erythematosus, systemic.  The record 
demonstrates that no lupus or systemic disorder was found 
in service or on separation from service.  Furthermore, 
the veteran has submitted no evidence to show that he 
currently has lupus erythematosus, systemic.  The service 
medical records are completely negative for reference to 
lupus or an abnormal blood test.  In fact, when he was 
examined for discharge, the veteran's skin and lymphatics 
were normal.  More important, in July 1999, the veteran's 
ANA blood test was normal and Dr. B., an internist and 
rheumatologist, found no evidence of lupus.  Also, in 
October 1999, a VA physician expressly stated that there 
was no evidence of active discoid lupus erythematosus.  
Additionally, the veteran submitted no medical evidence of 
lupus.  See Degmetich v. Brown, 104 F.3d 1328, 1331-33 
(Fed. Cir. 1997) (claimant must have disability at time of 
application for benefits, and not merely findings in 
service).  In short, no medical opinion or other medical 
evidence showing that the veteran currently has lupus 
erythematosus, systemic, has been presented.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable 
of opining on matters requiring medical knowledge, such as 
the degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  See also Harvey v. Brown, 6 Vet. App. 390, 393-94 
(1994); Routen, supra.  Here, the veteran has not 
submitted any medical opinion or other medical evidence 
that supports his claim.  The evidence now of record fails 
to show that the veteran currently has systemic lupus 
erythematosus.  Accordingly, as it has not been shown that 
the veteran has a confirmed diagnosis of lupus 
erythematosus, systemic, that is related to active 
service, service connection for that condition must be 
denied.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 
3.304.  Moreover, the evidence is not so evenly balanced 
that there reasonable doubt as to any material issue.  38 
U.S.C.A. § 5107.


III.  Earlier Effective Date

A.  Factual Background

The record reflects that the veteran's claim for service 
connection and disability compensation for a nervous 
condition was initially filed in December 1983.  In 
connection with his claim, the RO reviewed the veteran's 
service medical and personnel records, which contained no 
reference to a psychiatric disorder.

A January 1971 private medical report indicates that the 
veteran was evaluated due to an apparent depression and 
suicidal and, apparently, homicidal thoughts.  The 
psychiatrist considered the veteran ineligible for active 
service due to high emotional instability and a 
"desperate" need for psychiatric care.  Upon review of an 
April 1984 VA examination report that included diagnoses 
of passive/aggressive personality disorder and episodic 
marijuana intoxication, but not a psychosis or delayed 
stress syndrome, the veteran's claim for service 
connection for a nervous disorder was denied in a June 
1984 rating action.  The veteran was notified of the RO's 
action and his appellate rights in a letter dated July 2, 
1984, and, in August 1984, he submitted a notice of 
disagreement (NOD) with the RO's action.  A substantive 
appeal was not received, and therefore the RO's decision 
became final based upon the evidence then of record.

In February 1991, the RO received the veteran's request to 
reopen his claim and, in a June 1991 decision, the RO 
denied the claim.  The veteran subsequently filed an NOD 
and perfected his appeal as to that determination.  In May 
1992, the Board remanded the veteran's claim.  The veteran 
canceled or failed to report for three VA examinations 
scheduled from November 1992 to June 1993.  In a January 
1993 written statement, the veteran maintained that his 
PTSD had worsened and he was no longer able to function 
due to flashbacks of combat-related experiences. 

In a November 5, 1993, written statement, P.F., MA, MFCC, 
said that the veteran was a client of the American GI 
Forum, National Vietnam Veterans Family Counseling 
Program, from January 22, 1992.  Ms. F. indicated that, on 
mental status examination, the veteran was fairly groomed, 
anxious, paranoid, and guarded.  His speech on several 
occasions was monotone and his mood moderately depressed.  
Judgment and insight were poor.

A VA medical record dated February 11, 1993, reflects a 
clinical impression of PTSD.

According to an October 1993 VA discharge summary, when 
examined at admission, the veteran's mental status was 
alert, and he was oriented times four.  His affect was 
inappropriate at times and he laughed while complaining of 
severe pain.  It was noted that his mood was relatively 
stable while hospitalized, and there was no evidence of 
suicidal ideation.

An Initial Psychological Consultation record dated October 
27, 1993, indicates that psychological test results 
reflected that the veteran had an average amount of pain 
severity and his pain was such that it affected his 
general activity level.  He perceived others as being 
irritable and angry when he displayed his pain.  It was 
thought he might have had a disordered thinking process 
and memory, and he was referred for neuropsychological 
testing.  

An April 1994 VA psychiatric examination report includes 
the veteran's complaints of daily recollections of 
Vietnam, frequent nightmares, and "questionable" flashback 
episodes.  The veteran felt detached from others.  He had 
some restrictive range of affect and sense of 
foreshortened future, with some symptoms of increased 
arousal, hypervigilance, and exaggerated startled 
response.  He had difficulty trusting others and described 
some depressive symptomatology, hopelessness, 
worthlessness, and excessive guilt.  He denied suicidal 
thoughts.  He reported regularly seeing a psychotherapist 
(a social worker), for two years, and had seen a 
psychiatrist since February 1994.  The veteran's work 
history since discharge was marked by a number of 
relatively short-lived jobs that lasted six to ten months.  
He reported that chronic pain currently prevented him from 
working.  He had some concentration in thinking problems 
and felt easily stressed in a work setting, but admitted 
that his physical problems predominated over any other 
occupational difficulty he currently had.  

Further, mental status examination revealed that the 
veteran was cooperative, with adequate hygiene, 
nutritional status, and dress.  His mood was mildly 
depressed.  Affect showed a decreased range that was 
stable and appropriate.  There was no evidence of thought 
disorder, suicidal, olfactory or homicidal ideation, 
auditory or visual hallucinations, or paranoid ideations.  
The veteran was fully alert and oriented times three.  His 
memory was intact.  Insight and judgment were considered 
moderately good.  PTSD was diagnosed, and a score of 60 
was assigned on the Global Assessment of Functioning (GAF) 
scale (indicating some mild symptoms or some difficulty in 
social and occupational functioning).  The VA examiner 
commented that the veteran seemed occupationally impaired 
from physical problems to a much greater degree than from 
any occupational disability, and the veteran freely 
acknowledged that during the interview. 

A September 25, 1994, VA record indicates the veteran 
continually complained of intrusive combat-related images 
in nightmares and flashbacks.  He also reported physical 
lower back pain.  The veteran was unemployed and non-
productive, and reported grief, panic, anxiety symptoms, 
and a preoccupation with death.  The record indicates 
there had been no major change in the veteran's mental 
condition since the previous year.  Treatment included 
prescribed medication.

In a statement dated December 21, 1994, in conjunction 
with the veteran's application for SSA benefits, P.F-W. 
(P.F., above), noted that the veteran had been her client 
since January 22, 1992.  His insight and judgment were 
poor, and he had a restricted range of affect and 
inability to have loving feelings.  She said that the 
veteran attended outpatient psychotherapy groups for 
combat-exposed veterans and was referred to VA for 
physical problems and PTSD symptoms after many missed 
appointments.  Her agency had treated the veteran for PTSD 
symptoms, but his emotional condition continued to 
deteriorate and there was pronounced impairment due to 
disturbed thoughts that affected his ability to obtain 
employment and engage in social relationships and daily 
activities.  P.F.-W. said the veteran continued to be 
treated for reported irritability, anxiety, loneliness, 
insomnia, and combat-related nightmares and also received 
individual psychotherapy.  

In a February 1995 statement, a VA psychologist said she 
led the Combat Stress Group that the veteran attended 
intermittently for approximately the past ten months.  It 
was noted that the veteran experienced frequent 
nightmares, flashbacks, and intrusive thoughts about 
combat-related events, excessive startle reaction, 
depression, and difficulty trusting others.  It was also 
noted that the veteran's PTSD symptoms caused him great 
difficulty.

As previously stated, in April 1995, the SSA held the 
veteran to be totally disabled and eligible for benefits 
due to an anxiety related disorder, affective disorder, 
somatoform disorder, and personality disorder.  SSA found 
the veteran to be disabled since March 6, 1992.

In a June 1995 decision, the Board reopened the veteran's 
claim and remanded it for additional development including 
procurement of a stressor statement, VA, private and SSA 
records, verification of the veteran's alleged stressors 
in service, and VA psychiatric examination.  

A January 8, 1996, VA examination report reflects the 
veteran's complaints of anxiety, stress, depression, 
nightmares and flashbacks, cold sweats, shortness of 
breath, poor concentration, insomnia, no job, suicidal 
ideas and isolation from family and friends since 1970.  
He had attempted suicide in 1973, and began private 
psychotherapy in 1991 that had continued for the past four 
years.  He had not worked in a long time due to PTSD, back 
pain, hearing difficulty, and headaches.  On mental status 
examination, there was evidence of psychomotor retardation 
due to back and hip pain.  There was no evidence of 
agitation or catatonia.  The veteran's speech was slow, 
low, and stuttering at times.  His mood was unstable, 
angry, anxious, etc.  His affect was labile.  There was no 
evidence of auditory hallucinations at the present time, 
but there was evidence of paranoid idea.  He admitted 
suicidal ideas at times.  As to nightmares and flashbacks, 
the veteran said he returned to Vietnam and was unable to 
move his body and sometimes his body was completely frozen 
and he was unable to come out of his nightmares and kill 
people.  His memory was very poor, and his concentration 
and calculation were poor.  He was oriented times three.  
A GAF score of 40 was assigned (denoting some impairment 
in reality testing or communication or major impairment in 
several areas, such as work, school, family relations, 
judgment, thinking or mood).0

In March 1997, the Board remanded the veteran's claim for 
further evidentiary development, including development of 
the veteran's alleged stressors in service.  A significant 
amount of medical evidence and service verification 
information was obtained.  This evidence includes VA and 
non-VA medical records and examination reports reflecting 
a diagnosis of PTSD, and verification of the veteran's 
alleged stessors in service from the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) (formerly 
known as the U.S. Army and Joint Services Environmental 
Support Group).

In an undated statement, evidently submitted in October 
1997, the veteran's treating VA psychiatrist said he had 
treated the veteran since February 1, 1994 for chronic 
PTSD.  The doctor suggested the veteran apply for SSA 
benefits, which were granted. 

After reviewing all the evidence, the RO, in an April 1999 
decision, granted service connection for PTSD, and the 
veteran was assigned a 50 percent disability rating 
effective from February 11, 1993.  On May 24, 1999, the 
veteran submitted an NOD as to the evaluation assigned to 
the service-connected PTSD and, thereafter, he perfected 
an appeal as to the issue of an increased rating for his 
PTSD.  The RO, in a December 1999 rating decision, granted 
an increase to a 100 percent rating for PTSD, effective 
from January 8, 1996.

In May 2000, the veteran submitted a statement in which he 
disagreed with the effective date of January 8, 1996, for 
the award of a 100 percent evaluation for his service-
connected PTSD.  He asserted that the 100 percent rating 
should be effective to February 11, 1993, when he 
"originally filed [his] PTSD claim."

B.  Analysis

The assignment of effective dates for increased 
evaluations is governed by 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400.  The statute provides, in pertinent part, 
that the effective date of an evaluation and award of 
compensation based upon an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(o)(1).

An exception to the above rule is that the effective date 
of increased compensation will be the earliest date on 
which it is factually ascertainable that an increase in 
disability had occurred, provided that a claim for 
increase is received within one year from such date; 
otherwise, the effective date will be the date of VA 
receipt of the claim, or the date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a), (b)(2); 38 
C.F.R. § 3.400(o)(2). See Harper v. Brown, 10 Vet. App. 
125 (1997); see also VAOPGCPREC 12-98 (Sept. 23, 1998).  
Thus, the date of receipt of a claim for an increased 
disability rating generally only becomes the effective 
date for an increased rating when the increase in 
disability is shown to have "occurred more that one year 
prior to the receipt of the claim for such increase" and 
the increased level of disability still continues to the 
present day.  See Harper v. Brown, 10 Vet. App. at 126; 
VAOPGCPREC 12-98 at 3.

However, notwithstanding the effective date assigned for 
either an original grant of benefits or an increased 
rating, under the law, the commencement of payment of VA 
monetary benefits is delayed until the first day of the 
calendar month following the month in which the effective 
date of the award is assigned.  See 38 U.S.C.A. § 5111(a) 
(West 1991); 38 C.F.R. § 3.31 (2002).

In determining when it first became factually 
ascertainable that an increase in disability had occurred, 
the Board will consider the evidence in relation to the 
criteria for evaluating the veteran's PTSD.  Disability 
ratings are based upon schedular requirements that reflect 
the average impairment of earning capacity occasioned by 
the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2002).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage 
in ordinary activities, including employment.  38 C.F.R. § 
4.10 (2002).  Also, where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§§ 3.102, 4.7 (2002).

Effective on November 7, 1996, substantive changes were 
made by regulatory amendment to the schedular criteria for 
evaluating mental disorders, as set forth in 38 C.F.R. §§ 
4.125-132.  See 61 Fed. Reg. 52,695-52,702 (1996) codified 
at 38 C.F.R. § 4.130 (2002).  The changes included 
redesignation of section 4.132 as section 4.130, and the 
revision of the newly redesignated section 4.130.  Also, 
the general rating formula for mental disorders was 
replaced with different criteria.  And, in some instances, 
the nomenclature employed in the diagnosis of mental 
disorders was changed to conform to the American 
Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV), which 
replaced DSM-III-R.

Where pertinent statutes or regulations change while a 
case is pending, the version most favorable to the 
claimant applies, unless Congress has provided otherwise 
or has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  See also 
Baker v. West, 11 Vet. App. 163, 168 (1998); Dudnick v. 
Brown, 10 Vet. App. 79 (1997) (per curiam order). 

Under the old criteria, effective prior to November 7, 
1996, and set forth under Diagnostic Code (DC) 9411 (for 
PTSD), a 50 percent disability rating under DC 9411 for 
PTSD was warranted when the veteran's ability to establish 
or maintain effective or favorable relationships with 
people was considerably impaired.  By reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  38 C.F.R. § 4.132, DC 
9411 (1996), effective prior to November 7, 1996.

A 70 percent evaluation was warranted where the ability to 
establish and maintain effective or favorable 
relationships with people was severely impaired, and the 
psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the 
ability to obtain or retain employment.  Id.  A 100 
percent rating was warranted when the attitudes of all 
contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the 
community; there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities, such as 
fantasy, confusion, panic and explosions of aggressive 
energy, resulting in profound retreat from mature 
behavior; or the veteran is demonstrably unable to obtain 
or retain employment.  Id.  The Board notes that each of 
the three criteria for a 100 percent rating under those 
provisions of DC 9411 has been held to be an independent 
basis for granting a 100 percent rating.  Johnson v. 
Brown, 7 Vet. App. 95 (1994).

Under the current schedular criteria, effective November 
7, 1996, PTSD is evaluated under the general rating 
formula used to rate psychiatric disabilities other than 
eating disorders.  38 C.F.R. § 4.130, DC 9411 (2002).  
Thus, effective from November 7, 1996, a 50 percent rating 
is assigned when there is occupational and social 
impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted when there is 
occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.  A 100 percent rating is 
warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions 
or hallucinations; gross inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation or own name.  Id.

The Board finds it noteworthy that the 1996 VA medical 
examiner appears to have felt that the veteran's PTSD was 
of such severity as to render him essentially unable to 
obtain or retain employment.  In fact, the physician 
described the veteran's psychiatric disability as severely 
disabling.

Applying the law and regulations to the case at hand, the 
Board notes that the veteran contends his increased 
evaluation should be granted from February 11, 1993, the 
date from which the grant of service connection for PTSD 
was first effectuated. 

Here, the veteran claimed service connection for PTSD, and 
his claim was denied, in June 1984.  He did not appeal 
that decision.  He sought to have the claim for service 
connection reopened, filing that request in February 1991.  
After securing considerable new evidence, from both 
military and medical sources, in April 1999, the RO 
granted service connection and a 50 percent disability 
rating, effective from February 11, 1993.  In May 1999, 
the veteran disputed the percentage of disability 
evaluation assigned by the RO (which was less than total) 
and, after additional procedural and evidentiary 
development, in December 1999, the RO determined to grant 
a rating of total, 100 percent disability, effective from 
January 8, 1996.

The veteran has contended that he was totally disabled as 
a result of his PTSD symptomatology for many years.  As 
noted above, the earliest date than an increase in 
disability compensation may be assigned is when it is 
factually ascertainable that an increase in the disability 
has occurred, if a claim is received within one year from 
that date; otherwise the increase must be from the date of 
receipt of claim.  An increase in disability, in this case 
a showing of unemployability, must be factually 
ascertainable within one year of the application date. 

The foregoing record plainly shows that the veteran first 
filed a claim for service connection for a psychiatric 
disorder in December 1983 that was denied by the RO in 
June 1984.  He did not appeal that action.  The veteran 
did not next attempt to reopen his claim in this regard 
until February 1991 and, in April 1999, service connection 
and a 50 percent disability evaluation were granted, 
effective from February 11, 1993.  The veteran's May 24, 
1999, notice of disagreement expressly addressed only the 
matter of an increased disability evaluation for PTSD.  
Under the law, the earliest proper effective date would 
have been May 24, 1998, as the medical evidence 
demonstrates that the veteran's increase in disability 
occurred more than one year prior to the receipt of his 
claim for an increased rating.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400; see Harper v. Brown, supra.  Nevertheless, 
the RO chose to grant the 100 percent disability rating 
effective from January 8, 1996, nearly two and one half 
years prior to the date of the request for an increased 
rating, and the Board sees no reason for that 
determination to be disturbed on appeal.

In view of the foregoing, the Board concludes that there 
is no basis upon which to establish an effective date for 
a 100 percent rating for PTSD any earlier than that which 
has been currently assigned, i.e., January 8, 1996.

Finally, the Board recognizes that the veteran was awarded 
SSA disability benefits, apparently based in part upon his 
psychiatric disorder, effective from March 1992.  The 
Board, however, was first advised of the existence of the 
award of Social Security disability benefits in 1995, and 
was provided with the supporting documents thereafter.  
Moreover, the Board observes that SSA employs different 
criteria than VA in determining total disability and, 
thus, the Board is not required to reach the same 
conclusion (regarding an earlier effective date for the 
award of an increased rating), as the statutes and 
regulations governing the VA adjudications are 
substantially different from those governing SSA 
adjudications.  See Masors v. Derwinski, 2 Vet. App. 181, 
188 (1992).


ORDER

Service connection is denied for lupus erythematosus, 
systemic.

An effective date earlier than January 8, 1996, for the 
award of a 100 rating for PTSD is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

